804 So. 2d 531 (2002)
Michael A. LEA-SCANDRETT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4781.
District Court of Appeal of Florida, First District.
January 8, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court denied on its merits the appellant's Rule 3.800(a) motion, which was filed while an appeal of the appellant's previous Rule 3.800(a) motion was pending in this Court. The trial court should have dismissed the motion for lack of jurisdiction. See Williams v. State, 795 So. 2d 975 (Fla. 1st DCA 2001). Accordingly, we vacate the order denying the motion and remand for the trial court to dismiss the motion.
VACATED AND REMANDED.
BOOTH, BARFIELD and PADOVANO, JJ., concur.